Citation Nr: 1220651	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  11-01 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A § 1151 for right side paralysis.

2.  Entitlement to special monthly compensation on account of the need for regular aid and attendance of another person or housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claims.

In April 2012, the Veteran presented sworn testimony during a personal hearing in Louisville, Kentucky, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


REMAND

The Veteran has asserted entitlement to compensation under 38 U.S.C.A. § 1151 for right side paralysis.  He also claims entitlement to special monthly compensation for aid and attendance of another person or housebound status.  After considering the matters on appeal, the Board finds that the claims must be remanded for additional development.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the Veteran's claim under 38 U.S.C.A. § 1151, he contends that he is entitled to compensation for right side paralysis that is the result of an attempted lumbar puncture performed at the VA medical center (VAMC) in Louisville, Kentucky in November 2007.  See, e.g., Board hearing transcript dated in April 2012.  A review of the Veteran's claims file reflects that an attempted lumbar puncture was performed at the Louisville VAMC in November 2007.  The Veteran was subsequently transferred to the University of Louisville Hospital for a neurological evaluation based upon his complaints of right leg symptomatology, including weakness.  The Veteran was transferred back to the Louisville VAMC following the neurology consultation at the University of Louisville Hospital.  

Electromyography (EMG) testing was performed in conjunction with the University of Louisville Hospital neurological evaluation, the results of which are summarized in the December 2007 VAMC discharge summary.  However, the Veteran's treatment records from the University of Louisville Hospital are not contained in the VA claims file.  To this end, the Board notes that the Veteran has repeatedly contended that the doctors at the University of Louisville Hospital told him that his sciatic nerve was punctured during the attempted lumbar puncture.  See, e.g., the Veteran's notice of disagreement dated in July 2010 and the Board hearing transcript dated in April 2012.  Therefore, as the identified private medical records may have a bearing on the Veteran's claim, on remand the agency of original jurisdiction (AOJ) should obtain the above-identified medical records and associate any records obtained with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

As to the merits of the Veteran's claim for compensation under 38 U.S.C.A. § 1151, compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

(a) . . . not the result of the veteran's willful misconduct and-

(1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable. . . 

38 U.S.C.A. § 1151 (West 2002 & Supp 2011); see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show:  (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361(d)(1) (2011).  To establish that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) that VA furnished the care, treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

The Board notes that no comprehensive review of the record by a medical practitioner has been accomplished with regard to the Veteran's contentions that the attempted lumbar puncture performed in November 2007 caused him to develop right side paralysis.  In this case, the Board is not at liberty to assess any possible correlation between the attempted lumbar puncture and the symptomatology from which he allegedly suffers.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions).

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a right side paralysis.  38 U.S.C.A. § 5103A (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2011) Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Therefore, the Board finds that the claims file should be forwarded to an expert clinician for a medical opinion regarding the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  In this connection, the examiner must review the Veteran's entire claims file, to include records from the Louisville, Kentucky VAMC and the University of Louisville Hospital from November 2007 to the present, and provide an opinion as to whether the Veteran has an additional right side disability as a result of the November 2007 attempted lumbar puncture.  If any such additional disability is found, the examiner must opine as to whether the VA treating physician's attempted lumbar puncture that caused any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, and was the proximate cause of the Veteran's current disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. § 3.361(d) & (i) (2011).  In doing so, the examiner must consider the lay assertions of the Veteran regarding his purported symptomatology and review the medical evidence of record to determine what, if any, residuals of the procedure the Veteran now suffers.  The examiner must comment in particular on the December 2007 VA discharge summary which indicates that the Veteran complained of right leg weakness that began at the end of his last visit to the VA in November 2007.  If further consultation with another specialist is necessary, such should be undertaken and any findings included in the examiner's final report.

As indicated above, the Veteran also asserts that his service-connected left knee disability warrants entitlement to special monthly compensation for aid and attendance or housebound status.  See, e.g., the Board hearing transcript dated April 2012.

Special monthly compensation (SMC) is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 2011); 38 C.F.R. § 3.350 (2011).  The Veteran has been denied SMC based on the need for regular aid and attendance of another person and housebound status as a result of service-connected disability.

A veteran will be considered to be in need of aid and attendance if he:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2011).

Under 38 C.F.R. § 3.352(a), determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.

A veteran being "bedridden" will be a proper basis for the determination.  "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2011).

Increased compensation may also be received at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 C.F.R. § 3.350(i).

A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  Id.

The evidence of record suggests that the Veteran may require aid and attendance of another person and may be housebound.  However, it is unclear whether this is the case solely as a result of his service-connected left knee disability or whether it is a result of consideration of non-service-connected disabilities.  The Veteran has been awarded service connection for osteoarthritis of the left knee, evaluated as 30 percent disabling, and instability of the left knee, evaluated as 10 percent disabling.

The Veteran asserts that the effects of his left knee disability cause him to require the regular aid and assistance of another person and/or to be housebound.  The Veteran and his representative have repeatedly asserted that, although the Veteran's non-service-connected disabilities affect him greatly, his left knee disability alone is sufficient to warrant the award of SMC.

Two medical reports addressing the matter are of record in the form of June 2007 and October 2008 VA aid and attendance and housebound status field examinations, as well as a June 2008 VA examination report (as to a previously raised claim for an increased rating of the left knee disability).  The June 2007 field examination listed diagnoses of severe degenerative joint disease, hypertension, congestive heart failure, renal cell carcinoma, and seizure disorder.  The October 2008 field examination listed diagnoses of degenerative joint disease of the spine, hypertension, coronary artery disease, B-12 deficiency, gastroesophageal reflux disease, congestive heart failure, and hyperlipidemia.  In both field examinations, the Veteran was found have health problems that rendered him unable to do daily health care tasks without assistance.  The June 2007 field examination found that the Veteran "can leave home daily with assistance;" while the October 2008 examination indicated the Veteran leaves home for medical appointments with assistance.  Nevertheless, each of the reports failed to differentiate between the effects of the Veteran's left knee disability and the other, non-service-connected disabilities.  Moreover, the October 2008 field examination did not identify the service-connected left knee disability as a current diagnosis.  In light of the equivocal state of the evidence, the Board finds that the Veteran should be afforded a VA examination in order to address whether there is a factual need for aid and attendance and whether the Veteran is housebound solely as a result of service-connected disability.

Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Here, although the June 2008 VA examiner indicated that the Veteran's left knee disability seriously impacts and/or prevents most activities of daily living including chores, shopping, exercise, recreation, traveling, bathing, dressing, toileting, and grooming, he did not attempt to address the Veteran's need for aid and attendance to include whether the need for such assistance is due solely to his service-connected disability, without regard to his multiple non-service-connected disabilities.  Because the examiner did not clearly provide an opinion as to whether the Veteran's service-connected left knee disability, alone, caused him to meet the criteria for these benefits, the Board finds that the June 2008 medical examination is inadequate for VA purposes.  Remand is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain from the University of Louisville Hospital, any available medical records pertaining to the Veteran's examination or treatment at any time from November 2007 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination by an appropriately qualified examiner and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim of entitlement to compensation under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.655(b) (2011).

The examiner must review the Veteran's claims file (with particular attention given to any records concerning the November 2007 attempted lumbar puncture as well as subsequent records describing the Veteran's right side symptomatology) and provide a diagnosis as to any right side disability from which the Veteran currently suffers.  (If consultation with any other specialist is necessary, such should be undertaken and such findings included in the examiner's final report.  Any other examination by another specialist as deemed necessary should be conducted.)

If the Veteran is found to experience a disability beyond what he had prior to November 2007, to include right side paralysis, the examiner must provide a well-reasoned opinion as to whether the attempted lumbar puncture in November 2007 caused the additional disability.  If such causation is found, the examiner must also provide an opinion as to whether any such disability was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  The examiner should also provide an opinion as to whether the disability was directly due to an event not reasonably foreseeable.  The examiner must provide reasons and an explanation for all opinions.

The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.  The examiner must specifically address the Veteran's contentions relating his current claimed right side paralysis to the November 2007 attempted lumbar puncture.  A detailed explanation for all conclusions reached by the examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

3.  The Veteran must be scheduled for a VA examination with a clinician with the expertise to determine if the Veteran has a need for regular aid and attendance or is housebound due solely to service-connected disability.  The Veteran must be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).  

The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the individual designated to examine the Veteran. All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The examiner must provide a well-reasoned opinion as to the medical probabilities that the Veteran's service-connected disability results in impairment that makes him so helpless as to require the regular aid and attendance of another person or results in the Veteran being confined to his house (or ward or clinical areas, if institutionalized) or immediate premises.  The effect of non-service-connected disabilities must be excluded from consideration.  All opinions must be set forth in detail and explained in the context of the record.

4.  After the requested examinations have been completed, the reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any reports is deficient in any manner, it must be returned to the examiner(s).

5.  After undertaking any other development deemed appropriate, the issues on appeal must be re-adjudicated.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

